Citation Nr: 0402753	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-00 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to March 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After having reviewed the claims folder, and for reasons 
explained immediately below, the Board believes that a remand 
of this appeal is necessary.

In essence, the veteran contends that he cannot work due to 
various physical disabilities.  The report of a June 2002 VA 
examination, and a July 2002 statement from a private 
physician, both allude to medical treatment accorded the 
veteran for various disabilities, to include hypertension, 
diabetes mellitus, and gout.  The records of this treatment 
may be relevant to the veteran's claim; he should either 
submit them directly to VA, or direct VA to obtain such 
records upon the furnishing to him of the appropriate form 
(VA Form 21-4142) to allow VA to do so.

The veteran's work history is somewhat unclear.  In his 
December 2002 substantive appeal (VA Form 9), the veteran 
appeared to variously indicate that he last worked in 1996, 
1998 and 2000.  Although in that document and in connection 
with a June 2002 VA physical examination he appeared to 
ascribe his unemployment to a heart attack, the June 2002 VA 
examination report concluded that the veteran was able to 
perform desk type work. 

This case is accordingly REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran and 
inform him that he may submit any medical 
evidence he may have pertaining to 
treatment for any current disability.  In 
connection with this matter, he should be 
furnished the appropriate forms (VA Form 
21-4142) to allow VA to obtain any 
indicated medical records.

2.  A VA social and industrial survey 
should be undertaken for the purpose of 
obtaining information on the veteran's 
activities and occupational history. 
The person performing the survey should 
elicit and set forth pertinent facts 
regarding the veteran's medical history, 
education and employment history, and 
social and industrial capacity. The 
veteran should be asked to provide the 
names and addresses of employers as well 
as the dates of such employment and the 
reasons for his leaving such employment.  
The report of the social and industrial 
survey should be associated with the 
veteran's VA claims folder.

3.  Thereafter, VBA must readjudicate the 
issue on appeal.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran should 
be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  





In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




